Case 3:19-bk-30822   Doc 42-6 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 6 Page 1 of 15
Case 3:19-bk-30822   Doc 42-6 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 6 Page 2 of 15
Case 3:19-bk-30822   Doc 42-6 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 6 Page 3 of 15
Case 3:19-bk-30822   Doc 42-6 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 6 Page 4 of 15
Case 3:19-bk-30822   Doc 42-6 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 6 Page 5 of 15
Case 3:19-bk-30822   Doc 42-6 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 6 Page 6 of 15
Case 3:19-bk-30822   Doc 42-6 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 6 Page 7 of 15
Case 3:19-bk-30822   Doc 42-6 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 6 Page 8 of 15
Case 3:19-bk-30822   Doc 42-6 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 6 Page 9 of 15
Case 3:19-bk-30822   Doc 42-6 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 6 Page 10 of 15
Case 3:19-bk-30822   Doc 42-6 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 6 Page 11 of 15
Case 3:19-bk-30822   Doc 42-6 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 6 Page 12 of 15
Case 3:19-bk-30822   Doc 42-6 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 6 Page 13 of 15
Case 3:19-bk-30822   Doc 42-6 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 6 Page 14 of 15
Case 3:19-bk-30822   Doc 42-6 Filed 06/26/19 Entered 06/26/19 16:51:25   Desc
                            Exhibit 6 Page 15 of 15
